Title: From George Washington to Jonathan Trumbull, Sr., 13 December 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 13th Decemr 1780
                        
                        I have this day forwarded a passport to New York for the Brig Jenny to proceed from thence to New London as
                            a Flag of truce with Cloathing for the prisoners at Rutland, and to carry back such of them as have been lately exchanged.
                            An Officer has permission to go with the Cloathing to Rutland and return. The Vessel is directed to lay in such part of
                            the port as the commanding Officer there shall think proper. If you have any particular instructions to give on the
                            subject, you will be pleased to lodge them at New London. I have the honor to be &c.
                        
                            P.S. I have just recd information from New York, that a considerable embarkation is taking place—supposd
                                for the Southwd—but it does not come through such a channel as to demand entire credit.
                        

                    